Citation Nr: 0826693	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hydronephrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran received an honorable discharge for active duty 
performed from December 1967 to October 1970.  For subsequent 
military service from October 1970 to February 1975, he 
received a less than honorable discharge.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision, 
in which the RO denied the veteran's claim.

In September 2005, the veteran and his spouse testified 
before the undersigned Veterans Law Judge; a copy of the 
transcript is associated with the record.

In an April 2006 decision, the Board denied the veteran's 
claim, finding that the medical evidence of record indicated 
that there was no relationship between the veteran's current 
hydronephrosis and the right kidney surgery he underwent 
during service and that the surgery performed during service 
was performed to correct a congenital condition.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2006 
Order, the Court granted an unopposed motion for remand filed 
by the appellee, vacating the April 2006 Board decision and 
remanding the appeal for action consistent with the 
appellee's motion.

In May 2006, the veteran's representative filed a claim to 
reopen the veteran's claim for service connection for 
hydronephrosis.  In a June 2006 rating decision, the RO 
denied the request to reopen the veteran's claim, finding 
that new and material evidence had not been received.  As 
outlined above, however, the veteran had already appealed the 
April 2006 Board decision, denying his claim, to the Court.  
Thus, the Board's April 2006 decision did not become final; 
and, as such, there was no final Board decision to seek to 
reopen and the June 2006 rating decision has no effect upon 
this appeal.  38 U.S.C.A. § 7266 (West 2002).   



FINDING OF FACT

The evidence does not clearly and unmistakably show that the 
veteran's preexisting hydronephrosis did not increase in 
severity during service beyond the natural progression of the 
disease.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
service connection for hydronephrosis are met.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In light of the above-noted legal authority, and given the 
Board's favorable disposition of the claim for service 
connection for hydronephrosis, the Board finds that all 
necessary notification and development action on this matter 
has been accomplished.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such war service, unless there is clear 
and unmistakable evidence that the increase in disability is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeal for the Federal Circuit Court 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted, if the evidence as a whole 
establishes that the condition in question was aggravated 
during service or where a congenital or developmental defect 
is subject to a superimposed injury or disease.  VAOPGCPREC 
82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 
(1990) (a reissue of General Counsel opinion 01-85 (Mar. 5, 
1985)).

III. Analysis

During his hearing and in various statements, the veteran 
contends that his currently diagnosed hydronephrosis is a 
consequence of right kidney surgery performed in 1968, while 
he was on active duty.  In support, he stated that he did not 
have a kidney problem prior to service and that he has 
continued to have the same symptoms for which the surgery was 
performed since then.

Service treatment records reveal that, beginning in July 
1968, the veteran was treated for complaints of a burning 
sensation when urinating.  In August 1968, he was noted to 
have a marked hydronephrosis on the right.  In September 
1968, the veteran was hospitalized after routine 
antimicrobial therapy had failed to resolve his complaints of 
urinary frequency and burning with pyuria.  X-rays showed 
longstanding hydronephrosis on the right with atrophy of the 
parenchyma as the likely cause.  Plastic reconstruction of 
the right ureteropelvic junction was performed on the fourth 
hospital day.  The hospital discharge diagnoses were:  
ureteropelvic junction obstruction, right, intrinsic, 
congenital, existing prior to service (EPTS); right atrophic 
pyelonephritis; and chronic urinary tract infection.  An 
October 1968 hospital record reflects complaints of, and 
treatment for, epigastric pain, nausea and vomiting about 
five and a half weeks post-operative right pyeloplasty.  The 
veteran was diagnosed with acute pyelonephritis, etiology E. 
coli; and hydronephrosis, right, secondary to surgery.  In 
November 1968 and April 1969, he was again treated for 
complaints of urethral discharge and burning on urination.  

In April 1969, the veteran was treated for complaints of 
urethral discharge with burning on urination.  An October 
1969 evaluation of right renal status, post pyeloplasty, 
showed no evidence of urethral obstruction on examination.  
However, radiological studies also revealed a depressed right 
renal function and parenchymal thinning, most marked at the 
right upper pole.  The diagnoses included right 
hydronephrosis, secondary to congenital ureteropelvic 
stenosis, and postoperative right pyeloplasty (September 
1968).  In February 1971 and October 1972, he was again 
treated for complaints of urethral discharge and burning on 
urination.  

A June 2002 private post-service, renal ultrasound revealed a 
right hydronephrosis with some tissue loss, possibly related 
to the kidney surgery in service.  A July 2002 private 
treatment record shows that a referral to nephrology was made 
in view of slightly elevated aldosterone hydronephrosis.  An 
August 2002 radiologic study confirmed right hydronephrosis 
with cortical loss in upper pole of the right kidney.  An 
October 2002 private treatment record gives an impression of 
a congenital anomaly of the right kidney, which was 
surgically stabilized while the veteran was in service and 
probably resulted in removal of at least part of the kidney.  
The remaining segment shows residual hydronephrotic changes 
in the calyceal systems without evidence of blockage to the 
drainage of any of the calyceal systems nor the renal pelvis, 
nor the upper ureter. 

During a March 2003 VA examination, the veteran reported a 
history of a partial nephrectomy in service and complained of 
continuing pain and tenderness, and the need to urinate six 
to eight times during the day and four times during the 
night.  The examiner noted that the claims file had been 
reviewed.  The examiner noted that ultrasounds of the 
veteran's kidneys showed that the right kidney was slightly 
larger than the left.  It was reported that the veteran also 
had a history of benign prostatic hypertrophy, with surgery 
performed in 1996.  Following examination, the diagnoses 
included benign prostatic hypertrophy, status post 
transurethral resection of the prostate, and status post 
ureteropelvic pyeloplasty of the right kidney secondary to 
right hydronephrosis to congenital ureteropelvic stenosis.  
Kidney function was noted to be normal. The examiner added 
that the veteran's current hydronephrosis was not related to 
the in-service pyeloplasty of the right kidney.  However, 
this examiner noted that the veteran suffered from benign 
hypertrophy and that this could also cause hydronephrosis, 
adding that, if he had the original ultrasound report, it 
might be helpful.

A December 2005 private nuclear renal ultrasound was abnormal 
showing findings consistent with bilateral obstructive 
process involving both kidneys.

In a May 2006 statement, a private physician, S. R. S., M.D., 
indicated that he saw the veteran in May 2006, and that the 
veteran had brought his medical records with him.  His 
records reflected that an October 2005 ultrasound showed 
stable right-sided hydronephrosis and an abnormal renal study 
done through the emergency room in December 2005.  During 
this evaluation, the veteran reported that he had no 
knowledge of any renal problems prior to entering service and 
that he passed a physical, showing that he was in good health 
with no problems.  He stated that he was diagnosed as having 
hydronephrosis and underwent kidney surgery in service, due 
to symptoms of urinary frequency, dysuria, and recurrent 
urinary tract infections.  The veteran had plastic 
reconstruction of the right ureterovesical junction.  Even 
though he had surgery, these problems were not corrected.  
Dr. S. R. S. indicated that the veteran has continued to have 
symptoms involving urinary frequency, dysuria, and recurrent 
urinary tract infections.  This physician felt that the 
claimed disability was an undiagnosed problem at entrance 
into service, that the veteran was diagnosed and treated for 
this problem in service; and that the veteran did not know of 
this problem prior to service.  Therefore, Dr. S. R. S. felt 
it should be service connected as it was diagnosed and 
treated in service with surgery, and the veteran continues to 
have problems.   

VA treatment records showed that a July 2007 renal ultrasound 
revealed right mild hydronephrosis.  A renogram reflected 
good response to the lasix.

Following a review of the claims file, a September 2007 VA 
examination report shows a history of treatment in 1968 for 
increasing urinary frequency, dysuria and pyuria.  The 
examiner noted that the veteran was treated with antibiotics 
and an intravenous pyelogram was done in September 1968.  On 
x-ray, there was evidence of longstanding hydronephrosis on 
the right with atrophy of the parenchyma as a likely source 
of persistent pyuria.  Cultures done at that time showed 
Aerobater and staphylococcal.  The veteran was diagnosed with 
ureteropelvic junction obstruction and underwent a right 
pyeloplasty ureteropelvic of the right ureteropelvic 
junction.  He reported, and the medical records confirmed, 
that he had several repeat episodes of urinary tract 
infections after the surgery as well as an episode of acute 
pyelonephritis secondary to E. coli.  Overall the veteran's 
diagnosis was felt to be ureteropelvic junction obstruction, 
right, intrinsic, congenital.  Following physical 
examination, the diagnoses included chronic renal 
insufficiency; ureteropelvic junction obstruction, right, 
intrinsic, congenital, with pyeloplasty per history and 
review of medical records from September 1968.  Based on his 
review of the records, this VA examiner felt that the 
veteran's hydronephrosis kidney disease was a developmental 
disease that preexisted service.  However, this examiner 
indicated that, without resorting to speculation, he could 
not answer the question: "If found to preexist and found to 
be a disease, did hydronephrosis or other currently diagnosed 
kidney disability clearly and unmistakably not increase in 
severity beyond the natural progression in service?"  The 
September 2007 VA examiner added that he did not believe that 
the veteran had incurred a superimposed injury to the 
preexisting kidney disability during service.

Considering the above legal authority, and resolving all 
doubt in the veteran's favor, the Board finds that service 
connection for hydronephrosis is warranted.

Military, VA examiners, and a private physician agree that 
the surgical procedure performed in September 1968 was to 
correct a preexisting congenital condition, stenosis of the 
ureteropelvic junction.  Normally, compensation would not in 
order for the usual postoperative residuals of this 
procedure.  38 C.F.R. § 3.303(c).  As noted above, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Although the May 2006 
private opinion does not specifically address this situation, 
Dr. S. R. S. does note that the September 1968 surgery failed 
to correct the veteran's underlying symptoms, and that they 
continue to this day.  

Moreover, the Board finds that the two VA examiners might be 
viewed as having conflicting opinions on this issue.

In weighing the two VA examiner opinions, the Board finds 
that both of them supported their findings based on 
examination of the veteran, and both explained their 
reasoning based on an accurate characterization of the 
information in the claims file.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2006); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  However, the March 2003 VA examiner did not 
specifically address whether the veteran's hydronephrosis 
preexisted service and, if it did, whether it was aggravated 
beyond the natural progression of the disease.  Unlike the 
March 2003 VA examiner, the September 2007 VA examiner did 
address these questions.  As noted above, although this 
examiner clearly opined that the veteran's claimed disability 
was a congenital disease that preexisted service, he was 
unable to state whether or not it increased in severity 
beyond the natural progression of the disease.  Thus, there 
is no clear and unmistakable evidence that the veteran's 
preexisting hydronephrosis did not increase in severity in 
service beyond the natural progression of the disease as 
service treatment records show treatment for continuing 
symptomatology after the September 1968 surgery.  
Accordingly, the claim for service connection for 
hydronephrosis is granted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Service connection for hydronephrosis is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


